Case 2:18-cv-10506-JAK-KES Document 48 Filed 02/18/21 Page 1 of 1 Page ID #:4371



   1
   2
   3
                                                                   JS-6
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11    RICHARD SCOTT BROOKS,                     Case No. 2:18-cv-10506-JAK-KES
  12                Petitioner,
  13          v.                                             JUDGMENT

  14    SCOTT FREUNHEIM, et al.,
  15                Respondent.
  16
  17
  18         Pursuant to the Court’s Order Accepting Final Report and Recommendation
  19   of U.S. Magistrate Judge,
  20         IT IS ADJUDGED that the Petition is denied and this action is dismissed with
  21   prejudice.
  22
  23           February 18, 2021
       DATED: ___________________           ____________________________________
  24                                        John A. Kronstadt
                                            UNITED STATES DISTRICT JUDGE
  25
  26
  27
  28
